                                            Case 3:19-cv-06463-SI Document 52 Filed 07/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RENEE THOMAS,                                      Case No. 19-cv-06463-SI
                                   8                    Plaintiff,
                                                                                            JUDGMENT
                                   9             v.

                                  10     THE REGENTS OF THE UNIVERSITY
                                         OF CALIFORNIA, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has dismissed the first amended complaint without leave to amend. Judgment is

                                  14   hereby entered in favor of defendants and against plaintiff.

                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17

                                  18   Dated: July 10, 2020                          ______________________________________
                                                                                       SUSAN ILLSTON
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
